          Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 1 of 29



                       IN THE UNITED STATES DISTRICT COURT
                               Eastern District of Arkansas
                                     Central Division




Janice Hargrove Warren                                                   Plaintiff


     v.                               Case No. 4:19-cv-655-BSM


Charles McNulty,                                                         Defendants
in his official capacity as Superintendent of the
Pulaski County Special School District;

The Pulaski County Special School District ("PCSSD")

Mike Kemp,
in his official capacity as a Member of the Board of the
Pulaski County Special School District and in his individual capacity;

Tina Ward,
in her official capacity as a Member of the Board of the
Pulaski County Special School District and in her individual capacity;

Linda Remele,
in her official capacity as a Member of the Board of the
Pulaski County Special School District and in her individual capacity;

Shelby Thomas,
in his official capacity as a Member of the Board of the
Pulaski County Special School District and in his individual capacity;

Alicia Gillen,
in her official capacity as a Member of the Board of the
Pulaski County Special School District and in her individual capacity;

Eli Keller,
in his official capacity as a Member of the Board of the
Pulaski County Special School District and in his individual capacity;

Brian Maune,
in his official capacity as a Member of the Board of the
Pulaski County Special School District and in his individual capacity;



                                                    1
        Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 2 of 29




The Pulaski County Special School District ("PCSSD").

                           FIRST SECOND AMENDED COMPLAINT

                                               Parties


1.     The Plaintiff, Janice Hargrove Warren ("Dr. Warren"), is a natural person who resides in

Maumelle, Arkansas, during the times relevant to this cause of action. Dr. Warren is a black

female; at all times relevant to this cause of action, she was over the age of forty.

2.     Separate Defendant Charles McNulty (“Dr. McNulty”) is a natural person and is

currently the Superintendent of the Pulaski County Special School District. Dr. McNulty is

named in his official capacity as Superintendent of the Pulaski County Special School District.

32.    Separate Defendant Mike Kemp (“Mr. Kemp”) is a natural person and currently

represents Zone 1 on the Board of the Pulaski County Special School District. Mr. Kemp is

named in his official capacity as a member of the Board of the Pulaski County Special School

District and in his individual capacity.

4.     Separate Defendant Tina Ward (“Ms. Ward”) is a natural person and currently represents

Zone 2 on the Board of the Pulaski County Special School District. Ms. Ward is named in her

official capacity as a member of the Board of the Pulaski County Special School District and in

her individual capacity.

53.    Separate Defendant Linda Remele (“Dr. Remele”) is a natural person and currently

represents Zone 3 on the Board of the Pulaski County Special School District. Dr. Remele is

named in her official capacity as a member of the Board of the Pulaski County Special School

District and in her individual capacity.




                                                  2
         Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 3 of 29



64.      Separate Defendant Shelby Thomas (“Mr. Thomas”) is a natural person and currently

represents Zone 4 on the Board of the Pulaski County Special School District. Mr. Thomas is

named in his official capacity as a member of the Board of the Pulaski County Special School

District and in his individual capacity.

75.      Separate Defendant Alicia Gillen (“Ms. Gillen”) is a natural person and currently

represents Zone 5 on the Board of the Pulaski County Special School District. Ms. Gillen is

named in her official capacity as a member of the Board of the Pulaski County Special School

District and in her individual capacity.

86.      Separate Defendant Eli Keller (“Mr. Keller”) is a natural person and currently represents

Zone 6 on the Board of the Pulaski County Special School District. Mr. Keller is named in his

official capacity as a member of the Board of the Pulaski County Special School District and in

his individual capacity.

97.      Separate Defendant Brian Maune (“Mr. Maune”) is a natural person and currently

represents Zone 7 on the Board of the Pulaski County Special School District. Mr. Maune is

named in his official capacity as a member of the Board of the Pulaski County Special School

District and in his individual capacity.

108.     Separate Defendant Pulaski County Special School District (“PCSSD”) is a public school

district with its central office located in Sweet Home, Arkansas. It is a corporate body with the

power to sue and be sued. Ark. Code Ann. § 6-13-102; Ozarks Unlimited Res. Coop., Inc. v.

Daniels, 333 Ark. 214, 223, 969 S.W.2d 169, 173 (1998), F.E. Compton & Co. v. Greenwood

Sch. Distr. No. 25, 203 Ark. 935, 159 S.W.2d 721 (1942), Clarke v. School Distr. No. 16, 84

Ark. 516, 106 S.W. 677 (1907)(a school district is a corporate body with the power to sue and be

sued).




                                                 3
        Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 4 of 29



                                       Subject Matter Jurisdiction

119.   This Court has subject matter jurisdiction over this cause of action under 28 U.S.C. §

1331 because it is a civil action arising under the laws of the United States, specifically 42

U.S.C. §§ 1981, 1983, 2000e-2(a)(1), 2000e-2(a)(2), 2000e-3(a), and 2000e-5(f)(1).


1210. This Court has Supplemental Jurisdiction over Dr. Warren's state law claim against

PCSSD pursuant to 28 U.S.C. § 1367(a). Dr. Warren's state law claim arises from the same

nucleus of operative facts asserted against PCSSD, Superintendent McNulty, and the PCSSD

Board members in their official and individual capacities such that Dr. Warren's state law claim

is essentially the same case or controversy under Article III of the United States Constitution. Dr.

Warren, as a plaintiff, would be expected to try these claims in one judicial proceeding. Osborn

v. The President, Directors, and Company of the Bank of the United States, 22 U.S. (9 Wheat.)

738, 822-28 (1824); see also Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994)

(discussing the two purposes of ancillary jurisdiction, the first being applicable here).


                                           Personal Jurisdiction


1311. This Court has personal jurisdiction over Mr. Kemp, Ms. Ward, Dr. Remele, Mr.

Thomas, Ms. Gillen, Mr. Keller, Mr. Maune, and PCSSD because at all times relevant to this

cause of action, each of the foregoing had continuous and systematic contacts with the State of

Arkansas that are sufficient to justify the State’s exercise of judicial power with respect to all

claims Dr. Warren may have against each of them. Int’l Shoe Co. v. Washington, 316 U.S. 310,

317 (1945) (citations omitted). This Court has personal jurisdiction over Dr. McNulty because

he is the executive officer of the PCSSD Board of Education ("PCSSD Board" or "Board")

directing the affairs of the PCSSD. Ark. Code § 6-13-109 (2018).



                                                  4
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 5 of 29



                                                  Venue


1412. Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial part of

the events or omissions giving rise to Dr. Warren's claims against Mr. Kemp, Ms. Ward, Dr.

Remele, Mr. Thomas, Ms. Gillen, Mr. Keller, Mr. Maune, and PCSSD, and Dr. McNulty

occurred in the Eastern District of Arkansas.


                             Factual Basis of Dr. Warren's Claims


1513. Dr. Warren is an experienced agent of change in the public education arena, advancing

the educational opportunities for students, staff, and other stakeholders. She began her career in

educational leadership as an Elementary School Principal (K-5) for Crossett School District,

Crossett, AR ("Crossett School District") (1988-1991). She, then, supervised four elementary

schools PK-5 as an Administrative Assistant of Crossett School District (1992-1995). She

continued her ascension in leadership to the position of Assistant Superintendent for the Crossett

School District (1996–2001) as the elementary supervisor and elementary curriculum

coordinator. Finally, Dr. Warren was appointed Superintendent of Crossett School District in

July of 2001 and served as Executive over the District for ten years.

1614. During her ten-year service as Superintendent, Crossett School District had a student

enrollment that ranged from 3500 to 2500, with a racial composition of 60% white, 40% black to

56% white, 42% black, 2% other. When Dr. Warren began serving as Superintendent on July 1,

2001, the high school and middle school were in academic distress. At the same time, Crossett

suffered from a decline in the timber industry and many families relocated to find jobs

elsewhere. The Crossett School District suffered a substantial loss in student population.

Consequently, eight months after Dr. Warren was appointed Superintendent, the Crossett School



                                                 5
         Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 6 of 29



District was declared fiscally distressed. Under Dr. Warren's leadership, two years later, both

schools were released, and Crossett School District was declared fiscally sound. Based on

improvements in student achievement during Dr. Warren's tenure as Superintendent, the middle

school was named a "National Blue Ribbon" school, one that has attained a high level of student

achievement or made significant improvements in closing the achievement gap among student

subgroups. This stellar achievement occurred during economic hard times and attested to Dr.

Warren's proven leadership.

1715. In July of 2012, Dr. Warren was appointed Director of Elementary Education of PCSSD.

Her responsibilities were later enlarged with her dual appointment as Assistant Superintendent of

Equity and Pupil Services in May of 2013. Coordinating and implementing PCSSD's

desegregation plan; directing the administration of the Division of Equity and Pupil Services;

serving as the liaison between the PCSSD and the Federal Court and its monitors; and

supervising, directing, and evaluating the performance and effectiveness of 24 elementary

schools (the pre-kindergarten to 5th grade), their principals, and their instructional programs

were her primary responsibilities among her many assigned duties.

1816. On July 18, 2017, the PCSSD Board terminated Dr. Jerry Guess, PCSSD Superintendent,

who had served from July 1, 2011. (Deposition of Dr. Linda Remele, Beasley v. Dr. Charles

McNulty, No.4:18-cv-508-DPM, page 37, line 20, through page 38, line 9) This testimony is

attached as Exhibit A 1. Dr. Warren was appointed Interim Superintendent of PCSSD. The

student population of PCSSD was 12,000, with an annual budget of $244,859,652.85 million,

and a per pupil allocation of $12,189.58, and a racial composition of 42.2% Black, 57.8% non-

Black.




                                                 6
          Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 7 of 29



1917. Dr. Warren is the only woman to serve as PCSSD's Superintendent in the past 34 years.

Between 1984 and 2018, the PCSSD hired six White males and three Black males to serve as

Superintendent. Two of the Black males were Interim Superintendent when promoted to the

position of Superintendent. PCSSD hired Dr. Warren as Interim Superintendent on July 18,

2017.

2018. Between August 2017 and September 5, 2017, thirty to sixty days after her appointment

as Interim Superintendent, Dr. Warren, as Interim Superintendent, reported to the PCSSD Board

and the PCSSD attorney that the PCSSD had violated the Federal Court's directive regarding

District facilities and had engaged in discriminatory practices in Derek Scott's development of

the District facilities in predominately White versus predominately Black communities. PCSSD's

attorney reported the discriminatory practices in a status report on September 5, 2017, to the

Federal Judge under whose jurisdiction PCSSD is subject. On September 8, 2017, the Federal

Court requested the Court Expert, Margie L. Powell, to report on whether the sports facility

constructed at Mills High School was equal to the sports facility constructed at Robinson Middle

School.

2119. The Arkansas Democrat-Gazette published an article addressing PCSSD's discriminatory

conduct on September 9, 2017. This article is attached as Exhibit B2 with enlargements. The

article may be viewed at:

https://www.arkansasonline.com/news/2017/sep/09/judge-requests-report-on-parity-of-2-

sc/#.XYg0a2Idork.gmail.

22 20. PCSSD's Board President, Dr. Remele, communicated to Dr. Warren, "We do not air our

dirty laundry in public."




                                                 7
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 8 of 29



2321. In her November 9, 2017, report, the Court Expert identified substantial inequities

between the sports facilities at Mills High School and those at the Robinson Middle School.

This report is attached as Exhibit C 3. At its November 14, 2017, meeting, the Board received its

first presentation by a third-party provider of its superintendent search services. These Minutes

are attached as Exhibit D 4. On November 29, 2017, Ray and Associates of Cedar Rapids, Iowa,

made its presentation to the PCSSD Board. The Board voted to hire Ray and Associates at its

December 12, 2017. (PCSSD Board Minutes dated December 12, 2017 (attached as Exhibit E 5);

Deposition of Dr. Linda Remele, Beasley v. Dr. Charles McNulty, No.4:18-cv-508-DPM, page

50, lines 18-19 (Exhibit A 1)) ("We hired a consulting firm to look for new Superintendents

[sic]. And I believe that was in November.") Thus, before November 14, 2017, the PCSSD

Board decided to fire not to extend Dr. Warren's position as Interim Superintendent, not to

promote Dr. Warren to the position of Superintendent, and to hire someone else. a new

superintendent before November 14, 2017. Deciding to hire a superintendent is an official duty

of the Board (Board Policy 1.7P) and requires the convening of a meeting (Board Policy

1.1). The decision to hire a superintendent and to invite presentations by search firms had to be a

part of the Board's agenda or the decision was made in an Executive Session before the

November 14th. The minutes of the September 12, 2017, meeting held seven (7) days after the

District's PCSSD's attorney notified the Federal Court of the inequities between the construction

projects for Robinson Middle School and Mills High School include an hour and 30-minute

Executive Session on personnel (see Exhibit F 6); the September 25, 2017, meeting did not

include an Executive Session; the October 10, 2017, meeting had a 2-minute Executive Session.

None of the Board Agenda between September 12 and November 14 included an agenda item on

the need to hire a Superintendent. As an official action, the Board's decision had to occur no




                                                8
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 9 of 29



later than its September 12, 2017, meeting, seven (7) days after the PCSSD attorney notified the

Federal Court of the District's discriminatory conduct in Derek Scott's, PCSSD's Executive

Director of Operations, supervision of the Mills High School and Robinson Middle School

construction projects.

2422. The PCSSD Board did not give Dr. Warren an evaluation of her performance as Interim

Superintendent before the Board hired Ray and Associates.

2523. Ray and Associates posted the PCSSD's Superintendent opening with PCSSD online at

https://www.pcssd.org/superintendent-search (See Exhibit G 7). The application deadline was

March 12, 2018. Dr. Warren applied for the position of PCSSD Superintendent in early 2018.

Ray and Associates included Dr. Warren in the pool of eleven nine applicants recommended to

the PCSSD Board for interviews, three White males, four Black males, two Black females, and

zero White women.

2624. The PCSSD Board did not give Dr. Warren an evaluation of her performance as Interim

Superintendent after she applied for the position of Superintendent in early 2018.

2725. PCSSD's Personnel Policies for Certified Staff 2017-2018 mandate the hiring of qualified

internal candidates over the hiring of similarly qualified external candidates. PCSSD Personnel

Policies for Certified Staff 2017-2018, page 115; available athttps://core-

docs.s3.amazonaws.com/documents/asset/uploaded_file/460156/2018-personnel-policy-

certified.pdf. Likewise, the policy must be interpreted as mandating that a qualified internal

candidate has a preference over lesser qualified external candidates.

2826. PCSSD Superintendent Candidate Comparison Table (Attached as Exhibit H 8).

2927. On March 27, 2018, the PCSSD Board selected three males, two Black and one White,

for final interviews. The Board did not invite Dr. Warren to interview. The PCSSD Board




                                                 9
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 10 of 29



Minutes dated March 27, 2018, are attached as Exhibit I 9. The PCSSD Board did not give Dr.

Warren a reason for not including her as a finalist, and the Board did not provide her with an

evaluation of her performance as Interim Superintendent.

3028. The PCSSD Board selected Dr. Charles McNulty, Mr. James Harris, and Dr. Erick Pruitt

for final interviews.

3129. Dr. Warren's qualifications were superior to those of the three male candidates selected.

(See PCSSD Superintendent Candidate Comparison Table, Exhibit H 8). Her eleven years of

experience as a superintendent for student populations of 2500 to 12,101 exceeded Dr.

McNulty's three years of experience as Superintendent over a meager student population that

averaged 436 students during his tenure as Superintendent and James Harris' ("Harris") two and

a half years as Superintendent over 3700 students. Harris withdrew his application on the day of

his interview. Although Erick Pruitt ("Pruitt") had oversight responsibilities for 23,000 students,

he was an Area Superintendent with only 15 months' experience in that role. None of the three

males dealt, in their leadership capacity, with overhanging federal court supervision in a

desegregation case. Neither male managed an educational program for an approximately 50%

racial distribution between Whites and non-Whites and the accompanying disparities in

educational preparation and exposure, severe dissimilarity of socioeconomic status, and adverse

family and discipline variables such as truancy and failure to graduate that the PCSSD student

demographics reflect. Dr. McNulty's student population was homogeneous, 98.5% White. Only

seven non-White students were enrolled in the schools he supervised as Superintendent.

Likewise, Harris' student population was nearly homogeneous, 89% White and 11% non-White.

Neither was prepared for the problems inherent in PCSSD's pupil enrollment and community

composition. Pruitt's student population was the inverse of McNulty and Harris. The 2017-18




                                                10
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 11 of 29



demographics of the Houston Independent School District were 8.7% White and 91.3% non-

White with a 61.3% Hispanic/Latino student population,1 substantially different from PCSSD.

Neither man was qualified to address the substantive non-financial issues facing the students,

teachers, staff, administration, and communities of PCSSD.

3230. As PCSSD Interim Superintendent, Dr. Warren had budgetary oversight of

$244,895,652.58 with a per pupil allocation of $12189.58. Neither McNulty nor Harris, as

Superintendents, had budgetary oversight that reached $60 million much less $244 million, but

both enjoyed during their limited experience as Superintendents per student allocations that

exceeded that of PCSSD by approximately $2000 to $3000 per student! As an Area

Superintendent, Pruitt managed a budget equivalent to that of PCSSD of $264,546,000 out of the

total Houston ISD budget of $2,096,294,796, with a $658 per student allocation less than PCSSD

but for only 15 months. Dr. Warren's credentials and experience were superior to the three men

selected as finalists for the position of PCSSD Superintendent. Furthermore, only Dr. Warren

qualified for the PCSSD hiring preference as an internal candidate.

3331. In addition to her eleven years' experience as a superintendent, Dr. Warren had 15 years

of central office experience, three years as a principal, and completed her terminal degree in

Education ten years before she applied for the position of PCSSD Superintendent. Her

qualifications were superior to the men selected for final interviews.

3432. The qualifications of the two Black males were substantially less than the one White male

in the pool of finalists. Among the male finalists, Dr. McNulty had the longest tenure of three

years as a superintendent, 12 years' experience as a central office administrator, seven years of



1
  Houston Independent School District ("Houston ISD"), 2017-2018 Facts & Figures
(https://www.houstonisd.org/site/handlers/filedownload.ashx?moduleinstanceid=48525&dataid=217137&FileName
=2017-18_FactsFigures.pdf)


                                                   11
        Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 12 of 29



service as a principal, and he held a terminal degree in Education for seven years. Harris had not

served as a teacher or as a principal and had not completed a terminal degree in Education.

Harris had, however, seven years of central office administrator experience. Harris withdrew

from consideration on the day of his interview. Harris did not have teaching experience and

could not qualify for a District Level Administrator License that is required to serve as an

Arkansas Superintendent. Pruitt did not have any central office experience but served as a

principal for six years. He had completed a terminal degree in Education four years before he

applied for the position. Of the three males selected as finalists, Dr. McNulty, the sole White

male in the pool of finalist, was the most qualified and was the first to interview.

3533. Why were Harris and Pruitt, the substantially less qualified Black males, included in the

tiny pool of finalists? Their presence served as a pretext for creating a racially diverse pool,

nothing more! The PCSSD Board assumed that no one could complain about the pool's diversity

because the majority of finalists in the pool were Black males. Neither had the experience of Dr.

Warren nor Dr. McNulty.

3634.   McNulty, the first finalist to interview, interviewed on April 3, 2018. Shortly after that

interview concluded, the Board offered Dr. McNulty the position of PCSSD Superintendent.

(Deposition of Charles McNulty, Beasley v. Dr. Charles McNulty, No.4:18-cv-508-DPM, page

11, lines 19-25 through page 12, lines 1-4 (attached as Exhibit J 10). The April 3, 2017, Board

Minutes are attached as Exhibit K 11. The substantially different qualifications among the Black

males and the sole White male in the pool assured Dr. McNulty's selection as PCSSD

Superintendent.

3735. The Board knew it had a legal duty to provide Dr. Warren with an evaluation. Contrary to

its obligation, the PCSSD Board did not give Dr. Warren an evaluation of her performance as




                                                 12
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 13 of 29



Interim Superintendent before or after it appointed Dr. McNulty as Superintendent on April 5,

2018. Deposition of Dr. Linda Remele, Beasley v. Dr. Charles McNulty, No.4:18-cv-508-DPM,

page 39, line 8, through page 40, line 9, Exhibit A 1.

3836. Dr. Remele, PCSSD Board President, does not dispute that Dr. Warren was qualified for

the position of Superintendent and does not dispute that Dr. Warren did not become less

qualified for the position of Superintendent between the time Dr. Warren was appointed Interim

Superintendent and when Dr. Warren applied for the position of Superintendent. (Dr. Linda

Remele, Beasley v. Dr. Charles McNulty, No.4:18-cv-508-DPM, page 40, Exhibit A 1.) Neither

Dr. Remele nor other members of the Board sought to include Dr. Warren among the finalists

and did not grant Dr. Warren an interview. Not including Dr. Warren in the pool of finalist for

an interview was an adverse employment action and a breach of her employment contract.

3937. Dr. Warren filed a formal charge of sex and race discrimination and retaliation with the

Equal Employment Opportunity Commission ("EEOC") on October 1, 2018. A copy of that

charge is attached as Exhibit L 12. PCSSD submitted its Response on October 25, 2018. A copy

of PCSSD's Response is attached as Exhibit M 13.

4038. PCSSD's Response to Dr. Warren's Charge does not include an evaluation of Dr.

Warren's services as Interim Superintendent; the Response does not state a reason for the Board's

failure to include Dr. Warren among the finalists selected to interview for the position of

Superintendent; and the Response does not provide a rationale for hiring Dr. McNulty, an

external candidate, despite the District's policy preference for qualified internal candidates and

Dr. Warren's superior qualifications.




                                                 13
        Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 14 of 29



4139. Dr. Warren received her Right to Sue letter from the EEOC dated June 26, 2019. A copy

of her letter is attached as Exhibit N 14 and this action is filed within 90 days of the dispatch of

that letter.

                                     CLAIMS FOR RELIEF

                           I.     Title VII Sex Discrimination Claims

4240. When the PCSSD Board failed to include Dr. Warren, a more qualified applicant, among

the finalists for the position of PCSSD Superintendent, that act was an adverse employment

action of discrimination taken against her because of her sex and was a continuation of the

Board's 34-year pattern of discrimination based on sex. In 2018, approximately sixty-five

percent of PCSSD Certified Secondary Staff, Teachers and Administrators, who create a pool of

individuals qualified for consideration as Superintendent were female. (PCSSD 2017-2018

Annual Personnel Hiring and Deployment Report, June 1, 2018, Appendix VIII, page 11;

Attached as Exhibit O15). The pool of finalists selected by the PCSSD Board included 0%

females. Hazelwood Sch. Dist. v. United States, 433 U.S. 299, 307, 97 S.Ct. 2736 (1977);

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817 (1973).

4341. When the PCSSD Board failed to include Dr. Warren among the finalists for the position

of PCSSD Superintendent despite her superior qualifications for the job, the PCSSD Board

refused to hire her. This failure was an adverse employment action and discriminated against Dr.

Warren because of her sex and violated Dr. Warren's statutory right not to be discriminated

against with respect to her employment because of her sex. 42 U.S.C. § 2000e-2(a)(1); Price

Waterhouse v. Hopkins, 490 U.S. 228, 109 S.Ct. 1775 (1989) (applicant's sex an impermissible

factor).




                                                 14
      Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 15 of 29



4442. This adverse employment action deprived Dr. Warren of her statutory right not to be

limited, segregated, or classified by the PCSSD Board in a way that deprived her of an

employment opportunity because of her sex. 42 U.S.C. § 2000e-2(a)(2); Price Waterhouse v.

Hopkins, 490 U.S. 228, 109 S.Ct. 1775 (1989) (applicant's sex an impermissible factor).

4543. When the PCSSD Board hired Dr. McNulty, a lesser qualified external applicant, PCSSD

discriminated against Dr. Warren. This was an adverse employment action, violating her

statutory right to privileges of employment because of her sex. 42 U.S.C. § 2000e-2(a)(1).

4644. The PCSSD Board's hiring of Dr. McNulty, a lesser qualified male applicant, was an

adverse employment action that discriminated against Dr. Warren and violated her statutory right

not to be limited or deprived as an applicant or employee of employment opportunities because

of her sex. 42 U.S.C. § 2000e-2(a)(2).

4745. The PCSSD is liable for its Board's discriminatory actions based on sex. 42 U.S.C. §

1981a(a)(1); 42 U.S.C. § 1981a(b)(3); 42 U.S.C. § 2000e-5(g)(1).

                        II.     Title VII Race Discrimination Claims

4846. When the PCSSD Board hired a lesser qualified White male as Superintendent, the Board

engaged in an adverse employment action against Dr. Warren for racially discriminatory reasons.

Parr v. Woodmen of the World Life Ins. Co., 791 F.2d 888 (11th Cir. 1986) (Title VII prohibit all

forms of employment discrimination based on race); McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973).

4947. When the PCSSD Board failed to include Dr. Warren, a qualified Black applicant, in the

pool of finalists because of her race, the Board engaged in an adverse employment action against

Dr. Warren for racially discriminatory reasons. Parr v. Woodmen of the World Life Ins. Co., 791




                                               15
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 16 of 29



F.2d 888 (11th Cir. 1986) (Title VII prohibit all forms of employment discrimination based on

race); McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

5048. These adverse employment acts violated Dr. Warren's statutory right not to be

discriminated against with respect to her compensation, terms, conditions, or privileges of

employment because of her race. 42 U.S.C. § 2000e-2(a)(1).

5149. These adverse employment acts violated Dr. Warren's statutory right not to be limited,

segregated, or classified in any way that would deprive or tend to deprive her of employment

opportunities or otherwise adversely affect her status as an employee because of her race. 42

U.S.C. § 2000e-2(a)(2).

5250. The PCSSD is liable for its Board's racially discriminatory acts. 42 U.S.C. § 1981a (a)(1);

42 U.S.C. § 1981a(b)(3); 42 U.S.C. § 2000e-5(g)(1).



                              III.    Title VII Retaliation Claims

5351. Between August 2017 and September 5, 2017, Dr. Warren, as Interim Superintendent,

reported to the PCSSD Board and the PCSSD attorney that the PCSSD had violated its

desegregation plan, Plan 2000, and the Federal District Court's orders regarding the construction

of PCSSD facilities. Through Derek Scott, PCSSD Executive Director of Operations, PCSSD

engaged in discriminatory practices in the development of its athletic facilities in predominately

White, Robinson, versus predominately Black, Mills, communities. PCSSD's attorney reported

the deliberate discrepancies between the facilities and deviation from the Court's orders in a

status report on September 5, 2017, to the Federal Judge who has jurisdiction over PCSSD.




                                                16
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 17 of 29



5452. On September 8, 2017, the Federal Court requested the Court Expert, Margie L. Powell,

to report on whether the sports facility constructed at Mills High School was equal to the sports

facility constructed at Robinson Middle School.

5553. The Arkansas Democrat-Gazette published an article addressing PCSSD's discriminatory

conduct on September 9, 2017, (Exhibit B 2).

5654. Thereafter, PCSSD's Board President, Dr. Remele, communicated to Dr. Warren, "We do

not air our dirty laundry in public."

5755. The Court Expert filed her report on the substantial inequities between the two properties

on November 9, 2017, (Exhibit C 3).

5856. On December 12, 2017, approximately thirty days after the Court Expert filed her report,

the PCSSD Board hired Ray and Associates, Inc. ("Ray and Associates"), of Cedar Rapids, Iowa,

to search for a superintendent. (Deposition of Dr. Linda Remele, Beasley v. Dr. Charles

McNulty, No.4:18-cv-508-DPM, page 50, line 18-21 (Exhibit A 1). To be in a position to

engage a search firm, the PCSSD Board decided not to extend Dr. Warren's role as Interim

Superintendent and not to promote to terminate Dr. Warren to Superintendent at its September

12, 2017, meeting, seven (7) days after the District's attorney reported to the Federal Court the

inequities in the construction supervised by Derek Scott. In retaliation for notifying the PCSSD

attorney of the inequities in the District's construction and deviation from Federal Court orders,

Dr. Warren would not be replaced promoted and would not receive positive consideration for the

position of Superintendent. Indeed, at its September 12, 2017, meeting, Dr. Remele and others

commenced a campaign of malicious criticism and the assertion of factually inaccurate

allegations against Dr. Warren to adversely impact the Board's assessment of Dr. Warren's

performance in retaliation of Dr. Warren's lawful conduct. The remaining Board members, with




                                                17
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 18 of 29



reckless indifference for Dr. Warren's federal employment rights, did not investigate the

allegations asserted against Dr. Warren.

5957. Ray and Associates posted the Superintendent opening with PCSSD online at

https://www.pcssd.org/superintendent-search (Exhibit G 7). The application deadline was March

12, 2018. Dr. Warren applied for the position of PCSSD Superintendent in early 2018. Ray and

Associates included Dr. Warren in the pool of eleven nine candidates recommended to the

PCSSD Board for interviews.

6058. In March of 2018, the PCSSD Board selected three males, two Black and one White, for

final interviews. The Board did not invite Dr. Warren to interview. The decision to exclude Dr.

Warren from the final interviews was an adverse employment action by the PCSSD Board in

retaliation for Dr. Warren's opposition to the unlawful conduct of District employees and her

notifying the District's attorney of the District's deviation from Federal Court orders and the

District's desegregation plan, Plan 2000. As Interim Superintendent, Dr. Warren opposed the

District's racial discrimination against Black students residing in the Mills community and

sought to facilitate a resolution of the District's unlawful act by being proactive.

6159. The PCSSD Board selected Dr. Charles McNulty, Mr. James Harris, and Dr. Erick Pruitt

for final interviews and offered the position of Superintendent to Dr. Charles McNulty. Offering

the position of Superintendent to Dr. McNulty was an adverse employment action by the PCSSD

against Dr. Warren in retaliation of her lawful conduct in communicating to the District's

attorney that the District had deviated from the Federal Court's orders and the District's

desegregation plan, Plan 2000. Dr. Warren's conduct opposed the unlawful conduct by District

employees that constituted racial discrimination of Black students in the Mills community.




                                                 18
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 19 of 29



6260. The PCSSD Board's adverse employment action violated Dr. Warren’s statutory right to

challenge racially discriminatory practices by her employer and not be retaliated against for

doing so. 42 U.S.C. § 2000e-3(a); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 799

(1973).

6361. PCSSD is liable for its Board's racially retaliatory acts. 42 U.S.C. § 1981a(a)(1); 42

U.S.C. § 1981a(b)(3); 42 U.S.C. § 2000e-5(g)(1).

                IV.     Race Discrimination Under 42 U.S.C. §§ 1981, § 1983

6462. When Mike Kemp, Tina Ward, Linda Remele, Shelby Thomas, Alicia Gillen, Eli Keller,

and Brian Maune decided not to extend to terminate Dr. Warren's role as Interim Superintendent

or to promote her to Superintendent, excluded her from the pool of finalists, and hired a lesser

qualified White male as Superintendent, they willfully engaged in adverse employment actions

with malice or with reckless indifference against Dr. Warren for racially discriminatory reasons.

42 U.S.C. 1981(a) (b) & (c).

6563. These adverse actions by Mike Kemp, Tina Ward, Linda Remele, Shelby Thomas, Alicia

Gillen, Eli Keller, and Brian Maune violated Dr. Warren’s statutory right to make and enforce

employment contracts free from race discrimination. They are personally liable for these

violations. 42 U.S.C. §§ 1981(a), (b), (c); 42 U.S.C. § 1983; General Building Contractors

Association, Inc v. Pennsylvania United Engineers Constructors, Inc., 458 U.S. 375, 102 S.Ct.

3141 (1982).

6664. Linda Remele, Board President, and Shelby Thomas, Board Vice President, and Tina

Ward, Board Member, attended the January 22, 2018, Arkansas School Board Association

training that included a session conducted by the Board's legal counsel entitled: "Employing a

Superintendent: From Dating to Divorce" that addressed discrimination in the process of hiring




                                                19
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 20 of 29



a superintendent. The Program handout attached as Exhibit P 16. Linda Remele, Board

President, and Shelby Thomas, Board Vice President, and Tina Ward, Board Member, had actual

knowledge that discrimination in employment is illegal and willfully engaged in illegal, adverse

employment acts with malice against Dr. Warren with regard to her federally protected rights.

Therefore, Linda Remele, Board President, and Shelby Thomas, Board Vice President, and Tina

Ward, Board Member, are personally liable for compensatory and punitive damages. 42 U.S.C. §

1981 (a) (b) (c).

6765. It is common knowledge that race discrimination in employment is illegal under federal

law. Mike Kemp, Tina Ward, Linda Remele, Shelby Thomas, Alicia Gillen, Eli Keller, and

Brian Maune cannot claim ignorance of this fact. When they took adverse actions against Dr.

Warren on the basis of race, they did so with malice or with a reckless indifference to Dr.

Warren's right to be free from race discrimination in employment. Therefore, they are personally

liable for compersatory compensatory and punitive damages. 42 U.S.C. § 1981 (a)(b)(c).

6866. When Mike Kemp, Tina Ward, Linda Remele, Shelby Thomas, Alicia Gillen, Eli Keller,

and Brian Maune took adverse employment actions against Dr. Warren on the basis of race, they

did so in their capacity as members of the PCSSD Board and as a final policymaker for the

PCSSD. Therefore, the PCSSD is liable for the wrongful acts of Mike Kemp, Tina Ward, Linda

Remele, Shelby Thomas, Alicia Gillen, Eli Keller, and Brian Maune. 42 U.S.C. § 1981, 42

U.S.C. § 1983; Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735 (1989).


                    V.    Retaliation Claims under 42 U.S.C. §§ 1981, 1983

6967. Thirty-three days after Court Expert filed her report on the substantial deficiencies

between two construction projects overseen by Derek Scott in violation of the District's

desegregation plan, the PCSSD Board hired Ray and Associates to commence a search for a new



                                                20
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 21 of 29



superintendent. Review of the Board's minutes for September suggests that the members of the

PCSSD Board made the decision to terminate not to extend Dr. Warren's role as Interim

Superintendent or to promote her to Superintendent at its September 12, 2017, (Exhibit F 6).

This Board meeting was held seven (7) days after the Federal Court was notified of the District's

construction deviation. The Board's decision was made in retaliation for Dr. Warren's

challenging the District's racially discriminatory practices in violation of its desegregation plan,

Plan 2000, and Federal Court orders. The Board's decision was an adverse employment action

that violated Dr. Warren’s statutory right to challenge racially discriminatory practices by her

employer and not be retaliated against for doing so. CBOCS West, Inc. v. Humphries, 553 U.S.

442, 445-457, 128 S.Ct. 1951 (2008) (42 U.S.C. § 1981 encompasses retaliation claims).

7068. Mike Kemp, Tina Ward, Linda Remele, Shelby Thomas, Alicia Gillen, Eli Keller, and

Brian Maune are personally liable for retaliating against Dr. Warren because she notified the

District's attorney of racially discriminatory conduct by the District's employee, Derek Scott. 42

U.S.C. §§ 1981(a), (b), (c); 42 U.S.C. § 1983; CBOCS West, Inc. v. Humphries, 553 U.S. 442,

445-457, 128 S.Ct. 1951 (2008).

7169. It is common knowledge that race discrimination in public education is illegal under

federal law. Cooper v. Aaron, 358 U.S. 1, 78 S.Ct. 1401 (1958); Little Rock School Dist. v.

Pulaski County Special School Dist. No. 1, 921 F.2d 1371 (8th Cir. 1990). Mike Kemp, Tina

Ward, Linda Remele, Shelby Thomas, Alicia Gillen, Eli Keller, and Brian Maune cannot claim

ignorance of this fact. Thus, when they retaliated against Dr. Warren for notifying the District's

attorney of racial discrimination in the construction of the District's facilities, they were aware of

Dr. Warren's right to be free from race discrimination by her employer and acted intentionally

not accidentally with malice or with a reckless indifference to Dr. Warren's right to be free from




                                                  21
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 22 of 29



race discrimination by her employer. Consequently, they are personally liable for compensatory

and punitive damages. 42 U.S.C. § 1981(a)(b)(c).

7270. When Mike Kemp, Tina Ward, Linda Remele, Shelby Thomas, Alicia Gillen, Eli Keller,

and Brian Maune, retaliated against Dr. Warren for notifying the District's Attorney of race

discrimination by the District, they did so in their capacity as the PCSSD Board and in their

capacity as a final policymaker for the PCSSD. Therefore, the PCSSD is liable for their

wrongful acts. 42 U.S.C. §§ 1981 (a)(b)(c), 42 U.S.C. § 1983; Pembaur v. City of Cincinnati,

475 U.S. 469, 481-483 (1986) (plurality opinion).

               VI.    RACE & SEX DISCRIMINATION VIOLATING
                      FEDERAL RIGHTS UNDER 42 U.S.C. § 1983

7371. When Mike Kemp, Tina Ward, Linda Remele, Shelby Thomas, Alicia Gillen, Eli

Keller, and Brian Maune voted to excluded Dr. Warren from the pool of finalists and

hired a lesser qualified White male as Superintendent, they acted under color of state

law, exercising their authority as individual members of the PCSSD Board of Education

and without immunity.

7472. When Mike Kemp, Tina Ward, Linda Remele, Shelby Thomas, Alicia Gillen, Eli

Keller, and Brian Maune engaged in adverse employment actions, they deprived Dr.

Warren of her Federal statutory rights to free of race and sex discrimination in

employment and contractual relations. Mike Kemp, Tina Ward, Linda Remele, Shelby

Thomas, Alicia Gillen, Eli Keller, and Brian Maune are liable in their individual

capacities for the harm that resulted. 42 U.S.C. §§ 1983, 1981(a) (b) & (c), and 2000e;

Hafer v. Melo, 502 U.S. 21, 112 S.Ct. 358, 116 L.Ed.2d 301 (1991); Giron v. City of Alexander,

693 F. Supp.2d 904 (E.D. Ark. 2010).

               VII.   BREACH OF CONTRACT


                                                22
        Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 23 of 29



7573. Dr. Warren realleges paragraphs 14 13 through 40 39 above as if stated herein word for

word.

74.     Dr. Warren's 2017-2018 agreement with PCSSD was an enforceable contract. (See

Exhibit T 19) Both Dr. Warren and PCSSD provided consideration for the other's promises.

7675. PCSSD Personnel Policies for Certified Staff (2017-2018) ("Personnel Policies 2017-

2018") are incorporated into Dr. Warren's annual contract with PCSSD. Ark. Code Ann. § 6-17-

204(a)(2018). These policies are binding on both parties. Ark. Code Ann. § 6-17-204(a) (2018).

The Board's policy preference of promoting internal candidates over hiring equally qualified

external candidates applied to the Board's processes in selecting a Superintendent in 2018. See

Personnel Policies 2017-2018, Promotion and Transfer Policy, its Appendix, and related

documents p. 115., Exhibit R 17.

7776. As a matter of contract law, PCSSD custom, and fair dealing, the Board had a duty of

substantial compliance with its declared policy to prefer internal candidates when selecting the

three finalists and in selecting the person to be offered the position of Superintendent. McElroy

v. Jasper School Dist., 617 S.W.2d 356, 273 Ark. 143 (Ark. 1981) (recognizing the principle of

substantial compliance in the context of a probationary teacher) (emphasis added); Helena-West

Helena School Dist. No. 2 v. Randall, 796 S.W.2d 586, 32 Ark.App. 50 (Ark. App. 1990).

7877. Dr. Warren was an internal certified candidate for the 2018 position of PCSSD

Superintendent. The Board had a contractual duty to determine if Dr. Warren was entitled to a

preference in their consideration of the individuals selected for interviews as finalists.2




2
        PCSSD favors promotions from within so that where, in the opinion of the administration,
        ability, qualifications, and credentials of an existing employee are equal to those of an
        outside applicant, the existing employee will be favored for promotion.



                                                 23
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 24 of 29



7978. The granting of preference was within the Board's discretion. If the Board abused its

discretion, it failed to satisfy its obligation of substantial compliance with its policies. Leola

School District v. McMahan, 289 Ark. 496, 712 S.W.2d 903 (1986). An abuse of discretion

must be established with clear and convincing evidence. A board's decision that is not

supportable on any rational basis is arbitrary, capricious, and discriminatory and fails to satisfy

its duty of substantial compliance with its policies. Lamar Sch. Dist. No. 39 v. Kinder, 278 Ark.

1, 642 S.W.2d 885 (1982).

8079. The Board did not provide Dr. Warren with an evaluation of her performance. The Board

had five significant opportunities to provide Dr. Warren with a formal written evaluation of her

service as Interim Superintendent: (1) before the Board commenced its search, (2) after Dr.

Warren submitted her application, (3) before the March 27, 2018, Board meeting held to select

finalists for the position of Superintendent, (4) before the Board offered the position to an

external candidate, and (5) at the end of Dr. Warren's tenure as Interim Superintendent. The

Board did not evaluate Dr. Warren's performance at any time during her tenure as Interim

Superintendent. The failure to evaluate Dr. Warren's performance was a violation of State Law,

Ark. Code Ann. §6-13-620 (5)(b), and the Board's policies. PCSSD Board Policies, § 1.7P:

Powers and Duties of the Board, ¶ 4 (Conducting formal and informal evaluations of the

Superintendent annually or no less often than prior to any contract extension); See Exhibit S 18,

Personnel Policies 2017-2018, Personnel Policies and Goals, ¶ 4, page 5 (The Board's specific

goals include: To conduct an employee appraisal program that will contribute to the continuous




PCSSD Personnel Policies of Certified Staff 2017-2018, Promotion and Transfer, p.115.




                                                  24
          Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 25 of 29



improvement of staff performance.) The Board did not substantially comply with its contractual

duty to evaluate Dr. Warren.

    80.   At the September 12, 2017, Board meeting, Dr. Remele and others commenced a

campaign of malicious criticism and the assertion of factually inaccurate allegations against Dr.

Warren to adversely impact the Board's assessment of Dr. Warren's performance in retaliation of

Dr. Warren's notifying PCSSD's attorney and, thereby, the Federal District Court of PCSSD's

discrimination in the construction of its facilities. The remaining Board members did not

investigate the allegations asserted against Dr. Warren. This campaign was not an evaluation but

an attack on Dr. Warren's credibility.

81.       On March 27, 2018, the Board deliberated on nine top candidates recommended to it by

Ray and Associates, the Board's selected service provider, as satisfying the ten qualities desired

by the Board. Dr. Warren was in the pool of top candidates.

82.       The six of the seven Board members cannot recall a discussion of the qualifications for

the position of Superintendent and speculate on when such a discussion might occur,3 See

Exhibit S 18, responses to Question 12d. None recall the need for making a preference among

the nine candidates as required by the Matrix For Reaching Candidate Consensus form supplied

by Ray and Associates. None mention a deliberative discussion of the Board's policy preference

concerning Dr. Warren's candidacy. See Exhibit S 18, Responses to Questions 12, 12d, 12e, and

12g.




3
 See Exhibit Q, a spread sheet of the Board members' uniform Response to Interrogatory 12d shown in red font,
Plaintiff's First Set of Interrogatories.


                                                       25
          Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 26 of 29



83.        Neither the Board nor its members made of record of any discussion of its Board Policy

on the internal candidate preference. All objected to the notion that a preference was required by

the Matrix for Reaching Candidate Consensus.4 See Exhibit S 18, Responses to Question 12g.

84.        In violation of state law, the Board permitted Ray and Associates, a third-party provider

performing the Board's duty to recruit, select, and consider applications, to destroy public

records, the Matrix for Reaching Candidate Consensus and the applications of those who were

not recommended as top candidates. Ark. Code Ann. § 25-19-103(7)(A); City of Fayetteville v.

Edmark, 304 Ark. 179, 801 S.W.2d 275 (Ark. 1990).

85.        The Board did not discuss its policy and did not assess Dr. Warren's entitlement to a

preference in the hiring process. The Board had no rational basis for denying Dr. Warren a

preference in the hiring processes for Superintendent. The Board failed to adhere to its statutory

and contractual duty of substantial compliance with its policies.

86.        Dr. Warren's abilities, qualifications, and credentials exceed the three men selected as

finalists and those of Charles McNulty who was offered the position of Superintendent.

87.        The Board breached its contract with Dr. Warren and must answer in damages.



                                            RELIEF REQUESTED

8788. Dr. Warren requests this Court to award her retroactive seniority and backpay from July

1, 2018, until this Court's judgment with interest on backpay for each of her claims of sex

discrimination, race discrimination, and retaliation. 42 U.S.C. § 2000e- 5(g)(1). Albemarle

Paper Co. v. Moody, 422 U.S. 405, 421, 95 S.Ct. 2362 (1975); E.E.O.C. v. Dial Corp., 469 F.3d

735 (8th Cir., 2006) (There is a strong presumption that an employee who has suffered



4
    Id., Board members' uniform Response to Interrogatory 12d shown in red font.


                                                         26
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 27 of 29



discrimination should receive backpay). The backpay award should include lost wages, raises,

overtime compensation, bonuses, sick pay, vacation pay, life and other insurance benefits,

annuities, and retirement benefits Dr. Warren would have received but for the race and sex

discrimination and retaliation that occurred when PCSSD hired its Superintendent in 2018.

89.    Dr. Warren requests that the Court award her front pay until an opening for the position

of PCSSD Superintendent occurs and she is offered the position or until her earlier retirement for

each of her claims of sex discrimination, race discrimination, and retaliation. Pollard v. E.I. du

Pont de Nemours & Co., 532 U.S. 843, 121 S.Ct. 1946, 150 L.Ed.2d 62 (2001) (front pay is a

remedy that is not subject to the limitations of 1981a(b)(3)); Kramer v. Logan County School

District No. R-1, 157 F.3d 620 (8th Cir. 1998) (front pay is an equitable remedy excluded from

the statutory limit on compensatory damages provided for in section 1981a(b)(3)).

8990. Dr. Warren requests an award of compensatory damages against the PCSSD for future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

life, and other non-pecuniary losses. 42 U.S.C. §§ 1981a(a)(1), 1981a(b)(3).

90 91. Dr. Warren requests an award of compensatory damages against Mike Kemp, Tina Ward,

Linda Remele, Shelby Thomas, Alicia Gillen, Eli Keller, and Brian Maune in their individual

capacities for violating her right to make and enforce employment contracts free from race

discrimination. 42 U.S.C. §§ 1981 (a), (b), (c); 42 U.S.C. § 1983.

9192. Dr. Warren requests an award of punitive damages against Mike Kemp, Tina Ward,

Linda Remele, Shelby Thomas, Alicia Gillen, Eli Keller, and Brian Maune in their individual

capacities because they willfully engaged in discriminatory practices with malice or with a

reckless indifference to her federally protected rights. 42 U.S.C. §§ 1981 (a) (b)(c), 1983.




                                                 27
       Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 28 of 29



9293. Dr. Warren requests an award of compensatory and punitive damages against the PCSSD

for acts of sex discrimination, race discrimination, and retaliation based on race by Mike Kemp,

Tina Ward, Linda Remele, Shelby Thomas, Alicia Gillen, Eli Keller, and Brian Maune. 42

U.S.C. 1981a (a)(1); 42 U.S.C. 1981a (b)(3); Kolstad v American Dental Ass'n, 527 U.S. 526,

119 S.Ct. 2118 (1999) (employer's knowledge that it may be acting in violation of federal law,

not its awareness that it is engaging in discrimination is relevant for determining the availability

of punitive damages under Title VII).

9394. Dr. Warren requests an award of pre-judgment interest and post-judgment interest at the

maximum rate allowed by law. Loeffler v. Frank, 486 U.S. 549, 557-558 (1988) (Title VII

authorizes complete compensation).

9495. Dr. Warren requests that she be awarded her costs of prosecuting this case, including

attorneys’ fees. 42 U.S.C. §§ 1988(b), 1988(c), 2000e-5(k).

95 96. Dr. Warren requests that she be awarded damages based on her expectation measure of

damages because of the Board's breach of its contractual duties, plus prejudgment interest from

the date of the breach to the date of the judgment entered by this Court, post-judgment interest at

the maximum rate allowed by law, and her attorneys' fees and costs. Ark. Code Ann. § 16-22-

308; Curry v. Thornsberry, 128 S.W.3d 438 (2008).

9697. Dr. Warren requests this Court to award her any other equitable relief that the Court

deems appropriate. 42 U.S.C. § 2000e-5(g)(1).


                                               Jury Demand

9798. Dr. Warren demands a trial by jury. 42 U.S.C. § 1981a(c)(1).




                                                 28
Case 4:19-cv-00655-BSM Document 32-1 Filed 08/21/20 Page 29 of 29



                       Respectfully submitted this 21th day of August 2020,
                             Sarah Howard Jenkins
                             Ark. Sup. Ct. Reg. No. 97046
                             SARAH HOWARD JENKINS, PLLC
                             P.O. Box 242694
                             Little Rock, AR 72223
                             Telephone: (501) 406-0905
                             Email address: sarah@shjenkinslaw.com
                             Attorney for Plaintiff




                                29
